DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 8-15 and 18-20 are rejected under 35 U.S.C 103(a) as being unpatentable U.S. Pub No US 20180031303 (“KIM et al.”), aloe
 
Regarding Claim 1, Kim et al. discloses a refrigerator comprising:
a cabinet (10) providing a storage space; and
a main door (200) to open and close the cabinet and defining an opening, and a sub door (100) to open and close the opening of the main door (200),
wherein the main door (200, best seen in Fig. 13) comprises:
a door frame (400) comprising the opening and defining a front surface of the main door (200);
a door liner (300) coupled to the door frame to provide an insulating space and defining a rear surface of the main door; and 
an inner frame (920, 800) disposed inside the insulating space along a circumference of the opening of the main door and connecting the door frame to the door liner,
wherein the inner frame (920, 800) comprises a curved portion defined at a rear side of the inner frame, which connects to the door liner (as envisaged in Fig13, it appears the inner frame is has a curved portion at each corner);wherein the main door further comprises an insulating material filled in the insulating space, and the insulating material is formed by injecting foaming liquid, which applies pressure on the curved portion ([0090], [0095]).
Regarding Claim 3, Kim et al. discloses wherein the inner frame (920, 800) comprises: an inner opening (middle opening) that penetrates an area corresponding to the opening of the main door (via 300, [0092]) in a forward and rearward direction; and a body (921, 922, 923, 924) disposed along a circumference of the inner opening (at the middle) and that extends between the door frame (400) and the door liner (300) in a forward and rearward direction, wherein the curved portion is rounded and extends rearward from a rear end of the body.
Regarding Claims 8, Kim et al. discloses wherein the door frame (400) comprises a fixer (402) that protrudes rearward for coupling to the inner frame; Claim 9-wherein the inner frame (920, 800) further comprises an insertion portion (at each side pf 800) recessed rearward to receive the fixer (along 800, see Fig. 11) and the insertion portion comprises a pair of opposing surfaces that are spaced apart from each other by a predetermined distance; Claim 10- wherein at least one of the pair of opposing surfaces of the insertion portion (along 800, see Figs. 11-12) comprises an inclined surface and the distance of the inclined surface decreases going toward a rear of the inclined surface from a front of the inclined surface; Claim 11- wherein the inner frame (920) further comprises a frame supporter (formed by extension of 800) is disposed at either side of the insertion portion and extends toward the door frame; Claim 12- wherein the frame supporter (bent end of 800, see Fig. 12) comprises: a first frame supporter  (extension of 800) that is bent and extends inward from a front end of the body of the inner frame; and a second frame supporter (other extension on 800) that is bent and extends outward from the front end of the body of the inner frame; Claim 13- wherein the second frame supporter( the rear side of 800) further comprises a supporting surface that extends to contact a portion of a rear surface of the door frame (as seen in Fig. 11; Claim 14- wherein the inner frame (920, 800) further comprises a fixing groove along (402 is suitable for  applying adhesive, defined between the supporter and the curved portion and recessed to accommodate an adhesive member (as disclosed, [0089]-[0091]; Claim 15- wherein the fixing groove (along 800)and the insertion portion are on a same extension line that is extending in a forward and rearward direction (as seen in Figs. 11-12) 
Regarding Claims 18- 20, KIM et al. discloses the claimed including protrusions (321) to fix the on member 600 to the liner. In the same way it would be obvious to one having skill in the art that the inner frame could be provided with a plurality first and second protrusions along the circumference of the body spaced apart at a regular distance around the inner frame (920) , in order to secure the inner frame to the door liner. Claim 20- , wherein a distance between the door frame (400) and the door liner (300) is less than 5 mm.

Claims 4-7, 16- 17 are rejected under 35 U.S.C 103(a) as being unpatentable over KIM et al. as applied to claim 3 above., and further in view of US Pub No.: 20160356543 (“PARK et al.”).
Regarding Claim 4, Kim et al discloses the claimed invention but does not disclose the liner opening, rear frame , and a connector connecting the liner opening and rear frame. 
PARK et al. discloses a similar invention having a door liner (160) with a liner opening (along 162) that communicates with the opening of the main door (100); a rear frame (seen at 166) that protrudes rearward along a circumference of the liner opening (as seen in Fig. 3); and a connector (middle) connecting the liner opening and the rear frame.
It would be obvious to one having skill in the art that the door liner taught by Kim et al. could be configured with the liner opening, rear frame, and a connector connecting the liner opening and rear frame similar to the door taught by KIM et al., to provide a liner opening for accessing the interior of the cabinet.
Regarding Claims 5-7, 16, 17 and 20, the combination discloses (Park et al.). wherein Claim 5-the curved portion is in surface contact with the connector (along the door liner); 
Claim 6 - the inner frame (920, 800)further comprises a supporter (via 800) that extends from the rear side of the body in a direction toward the opening of the main door; Claim 7-wherein the door frame  (100) comprises a frame stepped portion that protrudes rearward along the circumference of the opening of the main door at a rear surface thereof, and the supporter extends to a point where the frame stepped portion and the connector meet (as seen in Fig. 1-3). Claim 16-wherein the inner frame (140) further comprises a bending portion that is bent and extends from an end of the curved portion (at each side); Claim 17-wherein the bending portion (at each side) is inclined toward the front as the bending portion protrudes away from the liner opening (via 160).

Response to Arguments
Applicant's arguments filed 1 and 3-20 have been fully considered but they are not persuasive. Here, Applicant argues that the prior art does not teach every limitation of claim 1. Specifically, Applicant argues the frame does not have an insulating material that applies pressure to the curved portion.
Examiner respectfully disagrees., Kim et al. substantially discloses the claimed invention, including an inner frame with “curved portion”, the limitation only requires a bent portion along the frame. As disclosed in Fig.8, the inner frame (920,800) is bent at each corner. Furthermore, door frame is filled with an insulating foaming liquid (see Fig.7; [0090], [0095]).). It would be obvious to one having skill in the art, as demonstrated by Kim et al, the foam would inherently apply pressure to the frame. Thus, the rejection is maintained as presented above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/           Primary Examiner, Art Unit 3637